DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-31, 38-41, and 48-51 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mintz et al. (U.S. Pub. No. 2017/0084027, filed 16 September 2016), hereinafter “Mintz”.
Regarding claim 28, Mintz teaches:
A method of facilitating navigation of an anatomical luminal network of a patient, the method, executed by a set of one or more computing devices (See the Abstract.), comprising: 
receiving imaging data captured by an imaging device at a distal end of an instrument positioned within the anatomical luminal network (See [0050]: “The endoscope 118 is a tubular and flexible surgical instrument that is inserted into the anatomy of a patient to capture images of the anatomy (e.g., body tissue). In particular, the endoscope 118 includes one or more imaging devices (e.g., cameras or other types of optical sensors) that capture the images. The imaging devices may include one or more optical components such as an optical fiber, fiber array, or lens. The optical components move along with the tip of the endoscope 118 such that movement of the tip of the endoscope 118 results in changes to the images captured by the imaging devices.”), wherein the anatomical luminal network includes a first branch and a second branch (See branches in Figs. 8A-F and [0086]: “FIG. 8A shows the registered (or expected) location of an endoscope tip 801 moving along a planned navigation path 802 through a branched tubular network (not shown here)”.); 
identifying one or more features from the imaging data, the one or more features identified from the imaging data representing a first positioning of the first branch and the second branch in the imaging data (See image data store in Figs. 9A-B, Figs. 10C-D, and [0130]: “The image-based algorithm module 960 further includes one or more different types of image-based algorithm modules that employ different image-based algorithms. As shown in FIG. 9B, one example including an object-based algorithm module 962 is shown.” Then see [0131]: “The object-based algorithm module 962 detects and analyzes objects present in the field of view of the image data, such as branch openings or particles, to determine estimated state.”); 
accessing one or more features associated with a virtual image, the virtual image simulated from a viewpoint of a virtual imaging device positioned at a virtual location within a virtual luminal network representative of the anatomical luminal network, the virtual luminal network including a virtual first branch corresponding to the first branch and a virtual second branch corresponding to the second branch, wherein the one or (See Figs. 10C-D and [0082]: “FIG. 7 shows a computer-generated 3D model 700 representing an anatomical space, according to one embodiment. As discussed above in FIGS. 6A-6B, the 3D model 700 may be generated using centerline 701 that was obtained by reviewing CT scans that were generated preoperatively. In some embodiments, computer software may be able to map the navigation path 702 within the tubular network to access an operative site 703 within the 3D model 700.”); 
calculating a correspondence between the first positioning and the second positioning (See [0139]: “Based on the received input data, the object mapping module 965 outputs object mapping data to an object mapping data store 1065 as well as image-based estimated state data (current) to the estimated state data store 985. As one example, the object mapping data indicates mapping information between physical branches (lumens) shown in image data (based on the detected objects) and virtual branch information generated by 3D model.”); and 
determining a value representing at least one angular degree of freedom of the distal end of the instrument within the anatomical luminal network based on the calculated correspondence (See [0139]: “The estimated state data (current) generated by module 965 includes identification of each branch of the tubular network visible within the image as well as an estimate of the roll of the endoscope tip relative to the 3D model.”).

Regarding claim 29, Mintz teaches:
The method of Claim 28, wherein the anatomical luminal network includes a third branch bifurcating into the first branch and the second branch (See [0108]: “The various stores introduced above represent estimated state data in a variety of ways. Specifically, bifurcation data refers to the location of the medical instrument with respect to the set of branches (e.g., bifurcation, trifurcation or a division into more than three branches) within the tubular network.”), the method further comprising determining an insertion depth of the distal end of the instrument within the third branch based on the virtual location of the virtual image (See Fig. 10B and [0110]: “Depth data indicates depth information of the instrument tip within the tubular network. Example depth data includes the total insertion (absolute) depth of the medical instrument into the patient as well as the (relative) depth within an identified branch. Depth data may be determined based on position data regarding both the tubular network and medical instrument.”).

Regarding claim 30, Mintz teaches:
The method of Claim 29, wherein the value representing the at least one angular degree of freedom of the distal end of the instrument comprises a roll of the distal end of the instrument (See [0139]: “The estimated state data (current) generated by module 965 includes identification of each branch of the tubular network visible within the image as well as an estimate of the roll of the endoscope tip relative to the 3D model.”).

Regarding claim 31, Mintz teaches:
The method of Claim 30, further comprising: generating an electromagnetic field around the anatomical luminal network; and determining a registration between a coordinate frame of the virtual luminal network and a coordinate frame of the electromagnetic field based on the insertion depth and the roll of the distal end of the instrument (See Fig. 10A, registration between EM data and 3D model data. The estimated state data store in Fig. 10A includes depth data which includes insertion depth and orientation data which includes roll, as seen in Fig. 9C.).

Claim 38 is met by Mintz for the reasons given in the treatment of claim 28. Mintz further teaches:
A system configured to facilitate navigation of an anatomical luminal network of a patient, the system comprising: an imaging device at a distal end of an instrument; at least one computer-readable memory having stored thereon executable instructions; and one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to (See the Abstract.):

Claim 39 is met by Mintz for the reasons given in the treatment of claim 29.

Claim 40 is met by Mintz for the reasons given in the treatment of claim 30.

Claim 41 is met by Mintz for the reasons given in the treatment of claim 31.

Claim 48 is met by Mintz for the reasons given in the treatment of claim 28. Mintz further teaches:
A non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to: (See the Abstract.)

Claim 49 is met by Mintz for the reasons given in the treatment of claim 29.

Claim 50 is met by Mintz for the reasons given in the treatment of claim 30.

Claim 51 is met by Mintz for the reasons given in the treatment of claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-37, 42-47, and 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz (U.S. Pub. No. 2017/0084027) in view of Shen (Robust camera localization with depth reconstruction for bronchoscopic navigation, 2015, Int J CARS, Vol. 10, Pages 801-813), as cited in the IDS 29 January 2019.
Claim 32 is met by the combination of Mintz and Shen, wherein
-Mintz teaches:
The method of Claim 28, further comprising: 
-Mintz does not disclose the following; however, Shen teaches:
generating a depth map based on the imaging data; and identifying, based on the depth map, the first positioning of the first branch and the second branch in the imaging data, wherein the one or more features associated with the virtual image comprise the second positioning derived from a virtual depth map associated with a virtual image (See identification of peaks in the depth maps in Figs. 2-3 and page 803: “The proposed camera localisation method for bronchoscopic navigation comprises three main steps: the reconstruction of a depth map from a single bronchoscopic video frame using SFS [25]; the extraction of depth maps from multiple virtual camera projections of the CT model; and the estimation of the camera pose that maximises the similarity between the video depth map and the corresponding virtual depth maps using normalised cross-correlation or normalised mutual information.”).
-Motivation to combine:
Mintz and Shen together teach the limitations of claim 32. Shen is directed to a similar field of art (use of depth maps and 2D/3D registration for endoscope navigation). Therefore, Mintz and Shen are combinable. Modifying the system and method of Mintz by adding the capability of generating a depth map based on the imaging data; and identifying, based on the depth map, the first positioning of the first branch and the second branch in the imaging data, wherein the one or more features associated with the virtual image comprise the second positioning derived from a virtual depth map associated with a virtual image, as taught by Shen, would yield the expected and predictable result of improved detection and correspondence of branches from image data to model data. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Mintz and Shen in this way.

Claim 33 is met by the combination of Mintz and Shen, wherein
-The combination of Mintz and Shen teaches:
The method of Claim 32, further comprising: 
-And Shen further teaches:
generating the depth map by calculating, for each pixel of a plurality of pixels of the imaging data, a depth value representing an estimated distance between the imaging device and a tissue surface within the anatomical luminal network corresponding to the pixel (See Figs. 2-3.The pixels of the depth maps are depth values representing an estimated distance between imaging device and tissue surface.); identifying a first pixel of the plurality of pixels corresponding to a first depth criterion in the depth map; determining a first location of the first branch in the imaging data based on a position of the first pixel; identifying a second pixel of the plurality of pixels corresponding to a second depth criterion in the depth map; and determining a second location of the second branch in the imaging data based on a position of the second pixel (See Figs. 2-3, where pixels in the depth map representing peaks corresponding to airway branches are identified.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 32.

Claim 34 is met by the combination of Mintz and Shen, wherein
-The combination of Mintz and Shen teaches:
The method of Claim 33, further comprising: 
-And Shen further teaches:
determining the first pixel has a greater depth value than the second pixel; and identifying that the first location corresponds to the first branch based on determining the first pixel has the greater depth value (See Figs. 2-3 and page 804: “Depth maps generated from in vivo data using the SFS depth reconstruction are illustrated in Fig. 3 for two different airway locations, one at the carina of the trachea and one inside the right main bronchus.”).
-Motivation to combine:


Claim 35 is met by the combination of Mintz and Shen, wherein
-The combination of Mintz and Shen teaches:
The method of Claim 33, wherein 
-And Shen further teaches:
the first depth criterion represents a most distant imaged tissue within the first branch, and wherein the second depth criterion represents a most distant imaged tissue within the second branch (See Figs. 2-3. The red/peak values in the depth maps indicate most distant imaged tissue within two branches.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 32.

Claim 36 is met by the combination of Mintz and Shen, wherein
-The combination of Mintz and Shen teaches:
The method of Claim 33, wherein 
-And Shen further teaches:
the first depth criterion corresponds to a first local maximum in a first region of depth values around the first pixel, and wherein the second depth criterion corresponds to a second local maximum in a second region of depth values around the second pixel (See Figs. 2-3. The red/peak values in the depth maps indicate local maxima.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 32.

Claim 37 is met by the combination of Mintz and Shen, wherein
-The combination of Mintz and Shen teaches:
The method of Claim 32, further comprising 
-And Mintz further teaches:
determining the value representing the at least one angular degree of freedom of the distal end of the instrument based on an angular distance between a first position of the first branch in the imaging data and a second position of the virtual first branch in the virtual image (See [0122]: “As above the estimated state may be represented in a number of different ways. For example, the estimated state may further include an absolute depth from airway to location of the tip of the instrument, as well as a set of data representing the set of branches traversed by the instrument within the tubular network, the set being a subset of the entire set of branches provided by the 3D model of the patient's lungs, for example. The application of probability distribution and confidence value on estimated states allows improved accuracy of estimation of location and/or orientation of the instrument tip within the tubular network.”).

Claim 42 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 32.

Claim 43 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 33.

Claim 44 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 34.

Claim 45 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 35.

Claim 46 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 36.

Claim 47 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 37.

Claim 52 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 32.

Claim 53 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 33.

Claim 54 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 34.

Claim 55 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 35.

Claim 56 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 36.

Claim 57 is met by the combination of Mintz and Shen for the reasons given in the treatment of claim 37.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661